      Case: 5:17-cv-02598-JRA Doc #: 36 Filed: 11/26/18 1 of 2. PageID #: 439



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

__________________________________________
                                          )
ADELMAN’S TRUCK PARTS                     )
CORPORATION,                              )
                                          )        Case No. 5:17-cv-2598(JRA)
                              Plaintiff,  )
                  v.                      )
                                          )
JONES TRANSPORT and DON JONES,            )
                                          )
                              Defendants. )
__________________________________________)

                        DEFENDANTS’ MOTION FOR
             PARTIAL SUMMARY JUDGMENT AS TO LIABILITY ONLY

       PLEASE TAKE NOTICE THAT, upon the Declaration of Jonathan R. Miller

dated November 26, 2018 and the exhibits thereto; upon the Declaration of

Defendant Don Jones dated November 26, 2018 and the exhibits thereto; upon the

accompanying Statement of Undisputed Facts dated November 26, 2018; and upon

the accompanying Memorandum of Law dated November 26, 2018, as well as all

other papers and proceedings had herein, Defendant Don Jones, by his undersigned

attorney, will move this Court before the Honorable John R. Adams, U.S.D.J., at a

date and time to be determined by the Court, for an Order under Rule 56 of the

Federal Rules of Civil Procedure granting Plaintiff partial summary judgment as to

liability.
     Case: 5:17-cv-02598-JRA Doc #: 36 Filed: 11/26/18 2 of 2. PageID #: 440



      The grounds for this Motion are set forth in the accompanying Memorandum

of Law.

Dated:      Winston-Salem, N.C.
            November 26, 2018
                                           /s/ Jonathan R. Miller
                                           Jonathan R. Miller
                                           Salem Community Law Office
                                           301 N. Main St., 24th Floor
                                           Winston-Salem, NC
                                           Tel: (336) 837-4437
                                           Fax: (336) 837-4436
                                           jmiller@salemcommunitylaw.com
